DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 and 11/24/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/3/2020, with respect to the rejections of claims 1-20 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of after careful review, the claims dated 8/12/2020 include claims 1-20 but the office action dated 11/5/2020 does not include claims 18-20. This office action includes the rejection of claims 18-20 and all previously listed claims. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shtukater US 2017/0270636 herein referred to as Shtukater.
Regarding claim 1, Shtukater discloses a computer-implemented method (Par 114, processor 103), comprising: receiving, by a data processing system (processor 103), data indicating a current focal point (Par 183, focal point) of a user wearing (see at least Par 14, wearer of the contact lens) a contact lens (Par 15, smart contact lens); and delivering, by the data processing system (processor 103), augmented reality content (Par 148) to the user via the contact lens such that it appears to the user to be at the current focal point (Par 16), wherein no change in eye accommodation of the user is needed to see the augmented reality content (see at least Par 51, tracking position performed by the system stops and information is still displayed to the user), and wherein the delivering comprises projecting the augmented reality content over what is being viewed by the user (see at least Fig 5, Fig 6, Fig 7, Par 130).
Regarding claim 8, Shtukater discloses wherein the delivering comprises projecting the augmented reality content over what is being viewed by the user (Par 29).
Regarding claim 11, Shtukater discloses a system (Fig 1, contact lens 100), comprising: a memory (module 106); and at least one processor (processor 103) in communication with the memory (Par 113), the memory storing program code executable by the at least one processor to perform a method (processor 103), the method comprising: receiving, by a data processing system (Par 112), data indicating a current focal point of a user with an wearing (see at least Par 14, wearer of the contact lens) contact lens; and delivering, by the data processing system (processor 103), augmented reality content (Par 148) to the user via the contact lens such that it appears to the user to be at the current focal point (Par 35), wherein no change in eye accommodation of the user is needed to see the augmented reality content (see at least Par 51, tracking position performed by the system stops and information is still displayed to the user), and wherein the delivering comprises projecting the augmented reality content over what is being viewed by the user (see at least Fig 5, Fig 6, Fig 7, Par 130).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shtukater US 2017/0270636 herein referred to as Shtukater in view of Bostick et al. US 2018/0373058 herein referred to as Bostick.
Regarding claim 2, Shtukater discloses the computer-implemented method of claim 1 (Par 114, processor 103).
Shtukater does not explicitly disclose wherein the data comprises data regarding a shape and one or more dimension of an eye lens of the user.
(Fig 1, environment 100) regarding a shape and one or more dimension of an eye lens of the user (pupil 114, iris 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the smart contact lens teachings of Shtukater with the data collecting techniques of Bostick for the purpose of providing solutions for self-learning lenses that can determine appropriate instances to record (Bostick, Par 12).
Regarding claim 3, the combination of Shtukater in view of Bostick teaches wherein the contact lens comprises a camera (Bostick, Par 36, instrument 124) integrated with the contact lens on an inner surface of the contact lens (Bostick, Par 36), the computer-implemented method further comprising measuring the shape and the one or more dimension using the camera (Bostick, Par 36).
Regarding claim 12, the combination of Shtukater in view of Bostick teaches wherein the contact lens comprises a camera (Bostick, Par 36, instrument 124) integrated with the contact lens on an inner surface of the contact lens (Bostick, Par 36), the computer-implemented method further comprising measuring the shape and the one or more dimension using the camera (Bostick, Par 36).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shtukater US 2017/0270636 herein referred to as Shtukater in view of Schowengerdt US 2018/0045965 herein referred to as Schowengerdt.
(Par 114, processor 103).
Shtukater does not explicitly disclose wherein the delivery is performed prior to eye accommodation.
However, in a similar augmented reality system endeavor, Schowengerdt teaches wherein the delivery (Par 17 describes image data is presented to each of a user) is performed prior to eye accommodation (Par 111 describes an image signal is manipulated before it reaches the user’s eye and corresponds to the accommodation state of the eye).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the smart contact lens teachings of Shtukater with accommodation tracking within an augmented reality delivery system as modified by Schowengerdt for the purpose of enhancing three dimensional perception of images by a user (Schowengerdt, Par 112).
Claims 5-7, 9, 10, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shtukater US 2017/0270636 herein referred to as Shtukater in view of Scheffler US 2015/0339570 herein referred to as Scheffler.
Regarding claim 5, Shtukater discloses by the data processing system (Par 114, processor 103), a current activity of the user (Par 216).
	Shtukater does not explicitly disclose comprising cognitively predicting, resulting in a cognitively predicted activity.
	However, in a similar computer processing system endeavor, Scheffler teaches comprising cognitively predicting (Par 132 describes cognitive functions as contemplated herein refer generally to the range of functions performed by human brains and nervous systems and intelligent systems, including pattern recognition and prediction), resulting in a cognitively predicted activity (Fig 31, Par 369 describes the pattern matching capability of a biological vision system and specifically disclosed as motion tracking of the human eye and surrounding retina. The examiner has interpreted the pattern matching as cognitively predicted activity).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the smart contact lens teachings of Shtukater with a cognitive reasoning processing system as modified by Scheffler for the purpose of optimizing the motion tracking ability of processor within a small fixed image field (Scheffler, Par 367).
	Regarding claim 6, the combination of Shtukater in view of Scheffler teaches wherein the cognitively predicting comprises receiving (Scheffler, Par 132), by the data processing system (Scheffler, Par 159, computer memory data structures), contextual information (Scheffler, Par 481, contextual information) and wherein the cognitively predicted activity is based (Scheffler, Par 479 describes user interaction: providing input data, showing activity and results of processing), at least in part (Scheffler, Par 479), on the contextual information (Scheffler, Par 481 describes video output or image output or other contextual information).	
	Regarding claim 7, the combination of Shtukater in view of Scheffler teaches wherein the contextual information (Scheffler, Par 481, contextual information) comprises sensor-based data from a mobile device of the user (Scheffler, Par 545 describes data sources reflecting activities of a mobile device) in communication with the contact lens (Scheffler, Par 537 describes a neural circuit may also be usefully employed in a wearable device). 
	Regarding claim 9, the combination of Shtukater in view of Scheffler teaches wherein the contact lens (Scheffler, Par 537 describes a neural circuit may also be usefully employed in a wearable device) is paired to a smart phone of the user (Scheffler, Par 545 describes data sources reflecting activities of a mobile device) and wherein the contextual information comprises information from one or more sensor of the smart phone (Scheffler, Par 545 describes data sources reflecting activities of a mobile device). 
	Regarding claim 10, the combination of Shtukater in view of Scheffler teaches wherein the one or more sensor comprises at least one of a movement-based sensor (Shtukater, Par 47), an accelerometer and a light sensor. 
Regarding claim 13, Shtukater discloses by the data processing system (Par 114, processor 103), a current activity of the user (Par 216).
	Shtukater does not explicitly disclose comprising cognitively predicting, resulting in a cognitively predicted activity.
	However, in a similar computer processing system endeavor, Scheffler teaches comprising cognitively predicting (Par 132 describes cognitive functions as contemplated herein refer generally to the range of functions performed by human brains and nervous systems and intelligent systems, including pattern recognition and prediction), resulting in a cognitively predicted activity (Fig 31, Par 369 describes the pattern matching capability of a biological vision system and specifically disclosed as motion tracking of the human eye and surrounding retina. The examiner has interpreted the pattern matching as cognitively predicted activity).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the smart contact lens teachings of Shtukater with a cognitive reasoning processing system as modified by Scheffler for the purpose of optimizing the motion tracking ability of processor within a small fixed image field (Scheffler, Par 367).
Regarding claim 14, the combination of Shtukater in view of Scheffler teaches wherein the cognitively predicting comprises receiving (Scheffler, Par 132), by the data processing system (Scheffler, Par 159, computer memory data structures), contextual information (Scheffler, Par 481, contextual information) and wherein the cognitively predicted activity is based (Scheffler, Par 479 describes user interaction: providing input data, showing activity and results of processing), at least in part (Scheffler, Par 479), on the contextual information (Scheffler, Par 481 describes video output or image output or other contextual information).
Regarding claim 15, the combination of Shtukater in view of Scheffler teaches wherein the contextual information (Scheffler, Par 481, contextual information) comprises sensor-based data from a mobile device of the user (Scheffler, Par 545 describes data sources reflecting activities of a mobile device) in communication with the contact lens (Scheffler, Par 537 describes a neural circuit may also be usefully employed in a wearable device). 
(Par 114, processor 103), a current activity of the user (Par 216).
	Shtukater does not explicitly disclose comprising cognitively predicting, resulting in a cognitively predicted activity.
	However, in a similar computer processing system endeavor, Scheffler teaches comprising cognitively predicting (Par 132 describes cognitive functions as contemplated herein refer generally to the range of functions performed by human brains and nervous systems and intelligent systems, including pattern recognition and prediction), resulting in a cognitively predicted activity (Fig 31, Par 369 describes the pattern matching capability of a biological vision system and specifically disclosed as motion tracking of the human eye and surrounding retina. The examiner has interpreted the pattern matching as cognitively predicted activity).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the smart contact lens teachings of Shtukater with a cognitive reasoning processing system as modified by Scheffler for the purpose of optimizing the motion tracking ability of processor within a small fixed image field (Scheffler, Par 367).
Regarding claim 19, the combination of Shtukater in view of Scheffler teaches wherein the cognitively predicting comprises receiving (Scheffler, Par 132), by the data processing system (Scheffler, Par 159, computer memory data structures), contextual information (Scheffler, Par 481, contextual information) and wherein the cognitively predicted activity is based (Scheffler, Par 479 describes user interaction: providing input data, showing activity and results of processing), at least in part (Scheffler, Par 479), on the contextual information (Scheffler, Par 481 describes video output or image output or other contextual information).
Regarding claim 20, the combination of Shtukater in view of Scheffler teaches wherein the contextual information (Scheffler, Par 481, contextual information) comprises sensor-based data from a mobile device of the user (Scheffler, Par 545 describes data sources reflecting activities of a mobile device) in communication with the contact lens (Scheffler, Par 537 describes a neural circuit may also be usefully employed in a wearable device). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiser et al. US 2015/0362756, Starner et al. US 2017/0227792, and Shtukater US 2017/0270636 are contact lens devices in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872